 ATLANTA NEWSPAPERSCox Enterprises, Inc., d/b/a Atlanta Newspapersand Printing and Graphic CommunicationsUnion, Local No. 10, Subordinate to Interna-tional Printing and Graphic CommunicationsUnion, Petitioner. Case 10-RC- 12417August 23, 1982DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn July 17, 1981, the Acting Regional Directorfor Region 10 issued his Decision and Direction ofElection in the above-entitled proceeding, in whichhe found appropriate for the purposes of collectivebargaining a unit consisting of all route managers,Constitution distributors, jumpers, sales helpers,day-off and vacation relief employees, and the plat-form helper employed by the Employer in the five-county "Metro" Atlanta, Georgia, area includingCobb, Gwinnett, Fulton, DeKalb, and ClaytonCounties, but excluding all other employees, officeclerical employees, professional employees, guards,and supervisors as defined in the National LaborRelations Act. Thereafter, in accordance with Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployer filed a timely request for review of theActing Regional Director's Decision and Directionof Election, contending that the route managersshould be excluded because they are supervisorswithin the meaning of the Act and that home de-livery distributors should be included in the appro-priate unit.' Printing and Graphic CommunicationsUnion, Local No. 10, Subordinate to InternationalPrinting and Graphic Communications Union,herein the Union, filed a brief in opposition.By telegraphic order dated August 10, 1981, theBoard granted the Employer's request for reviewand stayed the scheduled election. Thereafter, theEmployer and Union each filed a brief on review.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has dele-gated its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under review,I The Employer contended that branch captains and field sales repre-sentatives as well as circulation department employees responsible for the"Retail" zone, a 23-county area, should be included in the apppropriateunit. The Acting Regional Director did not include any of these employ-ees in the appropriate unit. The Employer did not seek review of his de-cision as to these employees. The Employer's circulation department alsohas a third geographic division for the remainder of Georgia and out-of-state sales. Neither party sought the inclusion of these employees in theappropriate unit.263 NLRB No. 81including the parties' briefs on review, and makesthe following findings:The Employer is a Delaware corporation withan office and place of business in Atlanta, Georgia,where it is engaged in printing and publishing dailyand Sunday newspapers, the Atlanta Constitutionin the morning, and the Atlanta Journal in the eve-ning. The Union seeks an election among a pro-posed unit of circulation department single copysales employees who work in the "Metro" zone.2The single copy sales department is responsible forthe distribution and sale of newspapers, primarilythrough news stands, retail outlets, and coin-oper-'ated racks, though also by person directly to cus-tomers where volume is high or where theft prob-lems interfere with the profitability of coin-operat-ed vending machines.The "Metro" zone single sales department con-sists of a manager, 3 zone managers, 11 district su-pervisors, 55 route managers, 52 Constitution dis-tributors, 96 jumpers, 38 sales helpers, 17 day-offand vacation relief employees, and 1 platformhelper.3The Union contends that the appropriateunit should include the route managers, Constitu-tion distributors, jumpers, sales helpers, relief em-ployees, and platform helper. The Employer con-tends that the route managers should be excludedon the basis that they are supervisors within themeaning of the Act.The job description for route managers includes:Responsibilities1. Responsible for development of his/her em-ployees. Can effectively recommend to hire orfire said employees.2. Administer all personnel functionsa. recruiting applicants for all positionsb. training of all employeesc. implementing company policy and pro-cedured. approve all payroll time slips and startforms2 The "Metro" zone is an administrative division consisting of Cobb,Gwinnett, Fulton, DeKalb, and Clayton Counties.s Both parties focused on the task of newspaper distribution in definingwhat group of employees constitutes an appropriate unit. Of the zonemanagers, only one, anld of the district supervisors, only seven (with oneof the positions vacant at the time of the hearing), have responsibilitiesrelated to newspaper distribution and employees involved in that task.The parties stipulated, and the Acting Regional Director fould, that Cir-culation Director James Bustraan, Sales and Marketing Director JohnSchuler, Single Copy Department Manager Rick Gebenstaben, ZoneManagers Robert Wadick and Brian Moore, and Single Copy Depart-ment Supervisors Herman Haynes. Billy Shumnate, Nancy Dean, BillMcGee, Terry Allen. and Joe Young ale supervisors withlin the meaningof the Act and excluded from the unit.632 ATLANTA NEWSPAPERSTheir principal work consists of the distribution ofthe two afternoon editions of the Atlanta Journal.They also coordinate the work of Constitution dis-tributors, jumpers, and relief employees to ensurethat all editions are distributed according to sched-ule. Generally speaking, each route manager worksin conjunction with one distributor and one or twojumpers. Distributors distribute the morning paper,the Atlanta Constitution. Jumpers ride along withdistributors and route managers, collate insertswhen necessary, and jump on and off the vehicleto put newspapers in vending machines if machinesare part of the route. Sales helpers also work undersome route managers. They sell newspapers direct-ly to consumers where volume is high or wheretheft problems interfere with the profitability ofvending machines. If a distributor or jumper isabsent, that route's manager assumes the absent em-ployee's responsibilities.4Route managers work 6 days a week and arepaid on an hourly and commission basis. Distribu-tors, jumpers, sales helpers, and relief employeesare hourly paid, part-time employees. The Employ-er sets the rates of pay and limits distributors' andjumpers' hours to 25 hours a week. Route manag-ers may not authorize overtime for any employees.The Employer allocates each route manager 30hours' worth of pay for jumpers but route manag-ers decide how to assign and distribute those hours.Route managers sign their part-time assistants' ti-mecards.Route managers get jumpers and distributorsfrom various sources. Sometimes the Employerprovides jumpers or distributors for route managersand sometimes route managers find their own.Generally, route managers interview jumper anddistributor applicants and send their applications tothe Employer's office. Some route managers notifythe Employer when they start using a new jumperor distributor while others wait for the Employer'sapproval before assigning work to new employees.If a route manager finds a jumper or distributor un-suitable or his or her performance unsatisfactory,the route manager either notifies the Employer,which then discharges the employee, or the routemanager may accomplish the discharge and theninform the Employer. Route managers also warnand discipline jumpers and distributors who arelate, fail to show up for work, or otherwise per-form inadequately. Route managers sometimesgrant time off to jumpers and distributors and4 The other employees in the unit are relief employees and the plat-form helper. Day off and vacation relief employees substitute on a regu-lar basis for other employees to cover their routes during scheduled timeoff. The platform helper works at the Employer's main plant helpingwith bulk distribution. Route managers have less interaction with theseemployees than with distributors, jumpers, and sales helpers.allow them to rearrange their hours. There is someevidence that route managers settle employeegrievances.The Acting Regional Director cited The Wash-ington Post Company, 254 NLRB 168 (1981), as sup-port for his finding that although route managershire their part-time assistants that did not establish2(11) supervisory status because hiring them re-quired no discretion or independent judgment. TheWashington Post is distinguishable in that there theroute managers selected their assistants from a listprovided by the employer, whereas here the routemanagers often exercise discretion in advertisingfor, locating, and selecting their assistants withoutEmployer assistance.The Union contends that the limits the Employerimposes on the route managers' discretion indicatethey are not utilizing independent judgment in car-rying out their job. The Union cites as examples ofthe route managers' lack of discretion that routemanagers may not assign more than 25 hours aweek to any one jumper, as well as their inabilityto set wages or award raises. However, as notedabove, there are numerous instances where routemanagers effectuate personnel actions with regardto their jumpers and distributors, including hire,discipline, and discharge. Further, such personnelactions are often taken without securing the Em-ployer's prior approval.Upon the foregoing, contrary to the Acting Re-gional Director, we find that route managers aresupervisors within the meaning of Section 2(11) ofthe Act. Although some route managers do not ex-ercise the full extent of their authority, it is well es-tablished that it is the possession of supervisorypower rather than the exercise of that authoritythat determines whether particular employees aresupervisors. NL.R.B. v. Brown & Sharpe Manufac-turing Company, 169 F.2d 331 (Ist Cir. 1948); HookDrugs, Inc., 191 NLRB 189, 191 (1971). We are sat-isfied that the Employer's route managers have theauthority to hire, discipline, and fire their assistants,and that the exercise of that authority requires useof their discretion and independent judgment.Thus, we find the route managers are supervisorswithin the meaning of Section 2(11) of the Act andthat the Acting Regional Director erred when heincluded them in the appropriate unit.5b At the hearing, the Employer requested the Acting Regional Direc-tor to conduct a collateral investigation into the validity of the showingof interest submitted in support of the petition because it claimed that su-pervisors solicited authorization cards. It based this assertion on routemanagers' alleged involvement in the union campaign. The Acting Re-gional Director determined, albeit erroneously, that the route managersare not supervisors; for that reason he did not respond to the Employer'srequest for such an investigation. In view of our determination herein theContinued633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer also contends that the appropriateunit should include its home delivery distributors.Home delivery distributors are part-time, 7-day-a-week, hourly paid employees who deliver newspa-pers to home residences that have paid-in-advancesubscriptions. Their supervision is entirely separatefrom all employees in the unit and the internal or-ganization for home delivery distribution differsfrom that of all those in the unit. We adopt theActing Regional Director's finding on this issueand do not include home delivery distributors inthe appropriate unit.Regional Director must reconsider the Employer's request. Our Direc-tion of Election herein is conditioned on the Regional Director's determi-nation that the showing of interest continues to be valid.Accordingly, we find the following unit appro-priate for collective bargaining:Constitution distributors, jumpers, sales help-ers, day-off and vacation relief employees andthe platform helper employed by the Employ-er in the five-county "Metro" Atlanta, Geor-gia, area including Cobb, Gwinnett, Fulton,DeKalb and Clayton Counties, but excludingall other employees, office clerical employees,professional employees, guards, and supervi-sors as defined in the National Labor RelationsAct.[Direction of Election and Excelsior footnoteomitted from publication.]634